Title: To John Adams from John Lowell, 14 August 1776
From: Lowell, John
To: Adams, John


     
      Dear Sir
      Boston Augt. 14th. 1776
     
     By some Accident your Letter of the 12th. of June did not reach me till last Week, or I should not have delayed so long to accept a Proposal so much to my Advantage, as a Correspondence with you.From a Sense of its being my Duty to take a more active Part in our Public Matters, than I had in the first Part of my Life determined at any Time to have done, I willingly entered into the General Assembly, and think myself bound, in this Crisis, to afford my Country the little Assistance that I may be able to. I am happy in finding a very considerable Number of worthy Charecters in both Houses, and also that your Sentiments (which before I doubted not of) and those of some other my Friends at Congress, coincide with mine in our Line of Conduct; I wish to see the Liberties of America fixed on a firm, immoveable Basis, and to effect it I know they must be constructed on a broad and liberal Scale. The only Difficulty in our Assembly is that some of the narrow Ideas which were contracted by Some, and are still retain’d, prevent our yet knowing each other, and a Timidity of opposing Principles that begun to be too popular, prevent many of us from opening as we ought; but I trust these Things will wear away, and that we shall uniformly pursue the public Good, without deviating from our Course to catch the Straws which float upon the Surface. Our Defence, I am very sensible, is an Object so important that it ought to engross our whole Attention; I have no Doubt that this is the critical Year, and I have not more Doubt that the Crisis will be favourable; but our Fortitude and unremitting Endeavours must not abate, for it is these that are to insure Success. A Committee was chosen to devise during the Recess of the Court, some successfull Method of making Cannon, and I hope this Matter will be bro’t forward to Advantage. I have no Doubt that the Manufacture of Small Arms, will at the first Meeting of the Assembly receive every possible Encouragement. We have happily succeeded in the Manufacture of Saltpetre, and we have 3 Powder Mills at Work, and a fourth erecting; Salt I have no Doubt will be made as soon as we feel the Necessity of it; hitherto, tho it has been at an high Price, we have not suffered for the Want of it. I am more ignorant as to the Probability of our getting Sulphur, and Lead; the first I believe we shall be able at some Seasons to import, if the Cruisers of the Enemy are ever so vigilant; they are however both of them Objects that deserve Attention. The mention of the Enemies Cruisers, reminds me of our own. It is an unlucky Circumstance that the continental Frigates are not yet at Sea, had they been many more of the Enemies Vessells, and a Number of their Troops would have fallen into our Hands, I suppose the Delay has been inevitable; it is a Matter that surely will not be neglected. Is it not worthy Consideration whether it will not be adviseable, to order those continental armed Vessells which are ready for Service, in Conjunc­tion with the colonial Vessells of the particular States, and such private armed Vessells as will engage, immediately to Newfoundland. Much may be done against the British Fishery, on Shore, as well as at Sea. We shall be furnished with a Commodity to exchange for such french goods as may be bro’t us, the West India Islands will be without their Supply of Fish, and the Poole Men, who meant us much Harm, will be rewarded according to their Deeds. I hear you are now on the continental Confederation, I hope this and our internal Police will both be settled on the best Principles. Will it not be necessary that the respective Legislatures, or the People in the several States, should be consulted on this continental Constitution, to remove any future Objections to the Validity of it; while we are in common Danger we may not be apprehensive of nice Disquisitions into these Matters, but in Peace, when the Interest of a particular State may clash with the Interest of the whole, there may be more Danger, if Things are not well settled at first.
     We have been in an unfortunate Situation with respect to a general Officer here, it is proposed to recommend Genl. Lincoln to this Command, he will be universally agreable, he has been appointed to the Command of the Forces in the Pay of this State; and is well acquainted with the Arrangements in this Quarter.
     The Assembly will doubtless make an Addition to the Number of Delegates at Congress, but you must not be excused yet as I hear you have desired, a temporary Relief is all you must expect.
     The Formation of an internal Constitution is a Matter of great, and important Consequence. I perfectly agree with you in your Sentiments on this Head, that it ought to be slowly and deliberately done. We have chosen a large Committee, one from each County to consider of this Matter, but they will not bring about anything in Haste; I do not think the Method of chusing them was wise, they would have taken better Men in some Instances, if they had not confined themselves to Counties. We have now such a Constitution as will well answer our present Exigencies, tho it may doubtless receive great Amendments, but by Delay we may avail ourselves of the Wisdom, and in some Measure of the Experience of our Sister States in their Forms of Government.
     I hear it is proposed to establish certain maritime Courts on a continental Establishment, to hear Appeals, if not of original Jurisdiction, something of this Kind ought to be done soon, as there are already Appeals claimed from our Courts in this State, unless the Congress should think it best to direct that all Appeals should be to the Su­periour Court. This will be attended with some Inconveniences, where the Interests of different States clash, in other Cases would be very convenient to the Parties. I have hitherto acted generally as Advocate for the Captors in this District, and shall have no Objection if there should be an Appointment to continue as such if the Establishment is Such as would not make it preferable to be free to engage for Individuals. You see I have in good Earnest embraced your Proposal for a Correspondence. I hope I shall not make you wish it had not been made, I shall always be gratified by a Line from you and am with much Esteem I can truly add but I know you will not like it better with much Respect your obliged Friend and hble Servt.
     
      J Lowell
     
    